Title: John Adams to Benjamin Franklin and John Jay, 20 February 1784
From: Adams, John
To: Franklin, Benjamin,Jay, John


        
          Gentlemen
          The Hague Feb. 20. 1784
        
        The Day before Yesterday the Baron de Thuilemeyer the Envoy to their High Mightinesses, from the King of Prussia, did me the Honour of a Visit, but as I had Company, he stayed but a short time. As I accompanied him to the Door, he whis told me, that he had Something to Say to me from the King, and desird me to name an Hour, when he might call upon me again. I told him his Hour should be mine, and that I would return his Visit at any hour he should choose the next day. But he choose to call upon me and mentioned Eleven in the Morning. Accordingly Yesterday he came, and told me “that the King who honoured him with a Personal Correspondence, and who was acquainted with my Character by Reputation, had directed him to make me a Visit, and to observe to me, that as his Subjects had occasion for our Tobacco and perhaps other Things, and as We had occasion for Silesia Linnens, and perhaps other Productions of his Dominions, he thought an Arrangement might be made between his Majesty and the United States, which would be beneficial on both Sides,” and the Baron desired to know my Sentiments of it.
        I Answered him “that I was very Sensible of the Honour done me by his Majesty, but that I had Singly no Authority to treat, or enter

          into Conferences officially upon the subject. That Congress had been pleased to confer upon their late Ministers at the Peace, Authority to enter into Conferences. That I could do nothing but in Concurrence with Mr Franklin and Mr Jay who were at Paris: but I thought I could answer for the good Dispositions of those Ministers as well as my own for forming an Arrangement between the two Powers, which might be beneficial to both.— That I would write to you, Gentlemen an account of what had passed between Us. But that it was possible you might have already announced to the Baron de Goltz, the. That I should be[”] He desired that I would, and said he would, write by the first Post to the King, and enquire if his Majesty had any Thing in particular to propose, would inform him of my Answer, and wait his further orders, which probably he should receive, as soon as I should have an Answer from Paris.—
        I have at last obtained Some better hopes of Saving Mr Morris’s Bills which become payable in this Month & March but have as yet nothing like Certainty of Saving those in May. and if fresh Bills appear, which I very much fear, We must fail at last.— however, I have agreed to open a new Loan, and must stay here to Sign the Instruments & obligations, having obtained a Promise, of Money to Save the Bills in March, so that I Shall not be able to join you Gentlemen, for sometime.
        I Suppose We may make the Treaty with Holland or that with Sweeden, in general the Model of one with Prussia. if you think any alterations necessary, they may be proposed to the King either by the Baron de Goltz or de Thuilemeyer. meantime I think it would be proper for you Gentlemen to write to Congress for a Commission to treat & conclude for I take it for granted that no Power can conclude with Us, without any other full Power than our Instruction.
      